NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3730-20

LEHMAN XS TRUST
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2005-7N
U.S. BANK NATIONAL
ASSOCIATION, as trustee,

          Plaintiff-Respondent,

v.

VINCENT T. CAMPBELL,

          Defendant-Appellant,


and

FABIOLA ZANZO CAMPBELL,
a/k/a FABIOLA CAMPBELL,
CIT BANK, N.A., and STATE
OF NEW JERSEY,

     Defendants.
____________________________

                   Submitted September 28, 2022 — Decided October 4, 2022

                   Before Judges Whipple and Mawla.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Essex County, Docket No.
            F-002219-19.

            The Dann Law Firm, PC, attorney for appellant (Javier
            L. Merino, of counsel and on the briefs).

            Robertson, Anschutz, Schneid, Crane & Partners,
            PLLC, attorneys for respondent (Brandon Pack, on the
            brief).

PER CURIAM

      Defendant Vincent T. Campbell appeals from an October 2, 2019 order

entered in favor of plaintiff Lehman XS Trust Mortgage Pass-Through

Certificates Series 2005-7N U.S. Bank National Association as Trustee Lehman

XS. We affirm.

      The parties are familiar with the facts of this foreclosure matter, which

were detailed in Judge James R. Paganelli's written opinion, granting plaintiff

summary judgment, entering default against defendant, and striking his answer

and affirmative defenses.    In September 2005, defendant executed a note,

mortgage, and adjustable rate rider in favor of IndyMac Bank, F.S.B. The

mortgage stated Mortgage Electronic Registration Systems, Inc. (MERS) would

act solely as a nominee for the lender or the lender's successors and assigns, and

MERS was a mortgagee. Further, the mortgage recited defendant mortgaged,



                                                                            A-3730-20
                                        2
granted, and conveyed the property to MERS and its successors and assigns. On

October 5, 2005, Deutsche Bank received the original note on behalf of plaintiff.

      In 2011, defendant entered into a mortgage modification agreement with

IndyMac Mortgage Services, a division of OneWest Bank, FSB. In 2014, the

Essex County Register's Office recorded an assignment of mortgage with MERS

as nominee for IndyMac Federal Bank, F.S.B.1 to plaintiff. In the following

years, defendant entered into two mortgage modification agreements with

Specialized Loan Servicing, LLC (Specialized), an entity representing plaintiff.

Ultimately, in 2018, Specialized provided notice to defendant of default and

intent to foreclose.

      On summary judgment, defendant argued plaintiff was not in possession

of the original note and the 2014 assignment was ineffective because IndyMac

ceased operations in 2018. The judge rejected these arguments, noting plaintiff's

counsel "presented the original [n]ote at oral argument" and a certification from

a Specialized employee certifying plaintiff held the note since 2005.

      The judge also found no material fact in dispute regarding the assignment

made to plaintiff. He noted "MERS was designated as the mortgagee under the



1
   In 2008, IndyMac Bank, F.S.B. was closed and its assets transferred to
IndyMac Federal Bank, F.S.B.
                                                                           A-3730-20
                                       3
[s]ecurity [i]nstrument . . . [and d]efendant mortgaged, granted and conveyed to

MERS . . . and to successors and assigns of MERS the property." Quoting Bank

of New York v. Raftogianis, the judge explained the role MERS plays in serving

as a "national electronic registry that tracks the transfer of ownership interests

and servicing rights in mortgage loans. . . . In short, the note is payable to the

lender and the mortgage is in favor of MERS as nominee [for] the lender." 418

N.J. Super. 323, 332, 344 (Ch. Div. 2010); see also Capital One, N.A. v. Peck,

455 N.J. Super 254 n.2 (App. Div. 2018). The judge concluded as follows: "On

October 5, 2005, with the delivery of the note to [plaintiff, it] became the

successor and/or assignee of IndyMac the original lender. Therefore, [plaintiff],

not IndyMac was in the position to direct the mortgage assignment to itself by

MERS."

      Defendant raises the following points on appeal:

            [Point I]. Plaintiff . . . Was Required to Demonstrate
            Both its Status as Holder of the Note and a Valid
            Assignment of Mortgage[.]

            [Point II]. The Trial Court Erred to Hold that [Plaintiff]
            Demonstrated a Valid Assignment of Mortgage[.]

            [Point III]. The Trial Court Erred to Conclude that
            Plaintiff was a Valid Holder of the Note[.]




                                                                            A-3730-20
                                        4
      "[W]e review the trial court's grant of summary judgment de novo under

the same standard as the trial court." Templo Fuente De Vida Corp. v. Nat'l

Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (citing Mem'l Props.,

LLC v. Zurich Am. Ins. Co., 210 N.J. 512, 514 (2012)). We consider all the

evidence submitted "in the light most favorable to the non-moving party," and

determine if the moving party is entitled to summary judgment as a matter of

law. Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). The

court may not weigh the evidence and determine the truth of the matter. Ibid.

If the evidence presented "show[s] . . . there is no real material issue, then

summary judgment should be granted." Walker v. Atl. Chrysler Plymouth, Inc.,

216 N.J. Super. 255, 258 (App. Div. 1987) (citing Judson v. Peoples Bank & Tr.

Co. of Westfield, 17 N.J. 67, 75 (1954)).

      The right to foreclose arises upon proof of execution, recording of a

mortgage and note, and default on payment of the note. Thorpe v. Floremoore

Corp., 20 N.J. Super. 34, 37-38 (App. Div. 1952). The right to foreclose may

be established through "either possession of the note or an assignment of the

mortgage that predated the original complaint." Deutsche Bank Tr. Co. Ams. v.

Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012) (citing Deutsche Bank Nat'l

Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216 (App. Div. 2011)). "When an


                                                                           A-3730-20
                                       5
assignment is duly recorded, it shall 'be notice to all persons concerned that [the]

mortgage is so assigned.'" EMC Mortg. Corp. v. Chaudhri, 400 N.J. Super. 126,

142 (App. Div. 2008) (alteration in original) (citing N.J.S.A. 46:18-4 (repealed

2012)). "Mortgagors are 'persons concerned' under the statute." Ibid.

      We have considered defendant's contentions in light of the record and

these legal principles, and conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E). Judge Paganelli's fact

finding and legal conclusions are unassailable, and summary judgment was

properly granted to plaintiff.

      Affirmed.




                                                                              A-3730-20
                                         6